Petition, seeking an annulment of an order dated October 1, 1964 adjudging petitioner to be in criminal contempt of court and further seeking a vacatur or modification of an order dated September 17, 1964 holding him in $25,000 bail as a material witness, unanimously dismissed. The record establishes that the petitioner refused to testify before the Grand Jury pursuant to subpoena, despite the fact that he was offered immunity in a situation where such immunity could be validly conferred. As a result, the adjudication of contempt was properly made. The relief sought with respect to the order holding petitioner as a material witness is not available in this proceeding. In any event, no evidence is offered to indicate the impropriety of such order. Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.